DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1, 18, 20-23, 30, 33-37 and 40-48 are pending and are under consideration.

3.	      Applicant’s IDS filed on 2/4/21 and 3/19/21 have been acknowledged.

4.        The following rejection remains.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 18, 20-23, 30, 33-37 and 40-48 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2006/0182740 (of record) in view of U. S. Pat 6,875,432 (IDS reference, of record) for the reasons set forth in the office action mailed on 9/9/20.

The ‘740 publication teaches method of preparing antibody formulation in the presence of viscosity reducing agent and ultrafiltration of the antibody formulation comprising viscosity reducing agent which reduces aggregates ([0009-0012], [0043-0065], examples).  The therapeutic antibody includes scFv (antibody fragments, CD20) and various excipients ([0078-0085]).  The sterilization includes TFF as well as diafiltration in the presence of buffer and stabilizers ([0065-0074]) and claims 33-37 and 43-48 are included in this rejection.

The ‘740 publication suggests the concentration of viscosity reducing agent inclusive of buffer at 2-48mM ([0020]) and claims 40-42 reciting 15-30mg/ml or less of viscosity reducing amount are included in this rejection.  

The disclosure of the ‘740 publication differs from the instant claimed invention in that it does not teach the use caffeine as in claim 1 of the instant application. 

The ‘432 patent teaches addition of caffeine in the antibody composition to reduce viscosity and purification of antibody including protein A column chromatography (col. 12-15).  The purification includes cell lysis and addition of agents to further purify protein (col. 15).  The protein can be further processed with lyophilization or administration for therapeutic efficacy (co. 20). Claims 33 adding excipients to the culture media are included in this rejection.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add caffeine as taught by the ‘740 publications into the preparation method taught by the ‘432 patent.

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the caffeine reduces viscosity by improving solubility and the diafiltration and/or ultrafiltration reduces aggregation and improve parameters of filtration as in the claimed method.


Applicant’s response filed on 2/4/21 has been fully considered but they were not persuasive.

Applicant has asserted that there is no motivation to combine the references as the ’740 publication teaches away from the claimed invention by limiting the antibody formulation is free of additives and the combination of references fails to teach the improved parameters.

Moreover, Applicant has asserted that the ‘432 patent does not provide any working examples and the higher concentration of caffeine is suggested and the combination of the references does not result in the claimed invention.

However, Applicant’s analysis of “free of additives” in the ‘740 publication is erred.  Even though the ‘740 publication suggests “free of additives”, it was limited to “initial” preparation as Applicant acknowledges and as in further recitations of claims. One or more pharmaceutically acceptable carriers (claims 82 and 103) and additional additives are allowed to reduce viscosity ([0068]).  Applicant is reminded that the prior art is not limited to the preferred embodiments.  See MPEP2123.

In addition, not all the  parameters (i)-(iv) are required but addition of caffeine reduce aggregates and viscosity it is expected to result in faster filtration rates (i) or (ii) unlike Applicant has asserted.  Unless specifying caffeine concentration for specifically improved parameter, the ‘432 patent reads on the claimed addition of “viscosity reducing amount of caffeine”. Applicant is advised to recite caffeine recitation of less than 15mg/ml to obviate the rejection.

8.           No claims are allowable. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
March 24, 2021
/YUNSOO KIM/Primary Examiner, Art Unit 1644